EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone interview with Mr. Xianfeng Xu on November 5, 2021.
In the claims:
Claims 1-12 and 22-58 are cancelled.
Claim 59 . (New) A transgenic corn plant or a plant part thereof comprising (i) a first recombinant expression cassette comprising a first heterologous plant-expressible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of one or more gibberellic acid 20 (GA20) oxidase genes, and ii) a second recombinant expression cassette comprising a DNA sequence encoding a MADS-box polypeptide having at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 168; wherein the non-coding RNA comprises a targeting sequence that is (a) at least 95% complementary to at least 19 consecutive nucleotides of a first mRNA molecule encoding a first endogenous GA20 oxidase protein that has at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 9, and (b) at least 95% complementary to at least 19 consecutive nucleotides of a second mRNA molecule encoding a second endogenous GA20 oxidase protein that has at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 15; and wherein expression of said non-coding RNA and said MADS-box polypeptide in said transgenic corn plant results in a semi-dwarf phenotype, and an increase in one or more improved ear trait selected from the group consisting of ear diameter, single kernel weight, ear fresh weight, ear area, ear volume, ear length, kernels per ear, yield, grain yield estimate, broad acreage yield, ear dry weight, and ear tip void, as compared to a control wild-type corn plant grown under comparable conditions.
Claim 60. (New) The transgenic corn plant or plant part thereof of claim 59, wherein the transcribable DNA sequence encoding said non-coding RNA comprises a nucleotide sequence that is 100% identical or complementary to at least 15 consecutive nucleotides of SEQ ID NO: 39.
Claim 61. (New) The transgenic corn plant or plant part thereof of claim 59, wherein the MADS-box polypeptide comprises the amino acid sequence as set forth in SEQ ID NOs: 168.

Claim 63. (New) The transgenic corn plant or plant part thereof of claim 59, wherein the DNA sequence comprised in the second recombinant expression cassette is operably linked to a second heterologous plant-expressible promoter.
Claim 64. (New) The transgenic corn plant or plant part thereof of claim 59, wherein the first heterologous plant-expressible promoter is selected from the group consisting of a vascular promoter a leaf promoter and a constitutive promoter.
Claim 65. (New) The transgenic corn plant or plant part thereof of claim 64, wherein the first heterologous plant-expressible promoter is said vascular promoter selected from the group consisting of a sucrose synthase promoter, a sucrose transporter promoter, a sucrose synthase-1 (Sh 1) promoter, a Commelina yellow mottle virus (CoYMV) promoter, a wheat dwarf geminivirus (WDV) large intergenic region (LIR) promoter, a maize streak geminivirus (MSV) coat polypeptide (CP) promoter, a rice yellow stripe 1 (YS1)-like promoter, and a rice yellow stripe 2 (OsYSL2) promoter.
                Claim 66. (New) The transgenic corn plant or plant part thereof of claim 64, wherein the first heterologous plant-expressible promoter is said leaf promoter selected from the group consisting of a RuBisCO promoter, a pyruvate phosphate dikinase (PPDK) promoter, a fructose 1-6 bisphosphate aldolase (FDA) promoter, a Nadh-Gogat promoter, a chlorophyll a/b binding polypeptide gene promoter, a phosphoenolpyruvate carboxylase (PEPC) promoter and a Myb gene promoter.
Claim 67. (New) The transgenic corn plant or plant part thereof of claim 64,  wherein the first heterologous plant-expressible promoter is said constitutive promoter selected from the group consisting of an actin promoter, a Cauliflower mosaic virus (CaMV) 35S promoter,  a CaMV 19S promoter, a plant ubiquitin promoter, a plant Gos2 promoter, a Figwort mosaic virus (FMV) promoter, a cytomegalovirus (CMV) promoter, a mirabilis mosaic virus (MMV) promoter, a peanut chlorotic streak caulimovirus (PCLSV) promoter, an Emu promoter, a tubulin promoter, a nopaline synthase promoter, an octopine synthase promoter, a mannopine synthase promoter, and a maize alcohol dehydrogenase.
Claim 68. (New) The transgenic corn plant or plant part thereof of claim 59, wherein the first heterologous plant-expressible promoter is a rice tungro bacilliform virus (RTBV) promoter.
Claim 69. (New) The transgenic corn plant or plant part thereof of claim 68,  wherein the RTBV promoter comprises a DNA sequence that is at least 95% identical to the nucleotide sequence as set forth in SEQ ID NO: 65 or SEQ ID NO: 66.
Claim 70. (New) The transgenic corn plant or plant part thereof of claim 63,  wherein the second heterologous plant-expressible promoter is selected from the group consisting of a root-specific promoter, a meristem promoter, a seed or kernel promoter, and a constitutive promoter.
Claim 71. (New) The transgenic corn plant or plant part thereof of claim 70, wherein the second heterologous plant-expressible promoter is said root-specific promoter comprising a DNA sequence that is at least 95% identical to the nucleotide sequence as set forth in SEQ ID NO: 170.
Claim 72. (New) The transgenic corn plant or plant part thereof of claim 63,  wherein the second heterologous plant-expressible promoter comprises an Rcc3 gene promoter.
Claim 73. (New) The transgenic corn plant or plant part thereof of claim 70,  wherein the second heterologous plant-expressible promoter is said constitutive promoter selected from the group consisting of an actin promoter, a Cauliflower mosaic virus (CaMV) 35S promoter, a CaMV 19S promoter, a plant ubiquitin promoter, a plant Gos2 promoter, a Figwort mosaic virus (FMV) promoter, a cytomegalovirus (CMV) promoter, a mirabilis mosaic virus (MMV) promoter, a peanut chlorotic streak caulimovirus (PCLSV) promoter, an Emu promoter, a tubulin promoter, a nopaline synthase promoter, an octopine synthase promoter, a mannopine synthase promoter, and a maize alcohol dehydrogenase.
Claim 74. (New) A transgenic corn seed or a part thereof of the transgenic corn plant of claim 59, wherein the transgenic corn seed comprises the first and second recombinant expression cassettes.
Claim 75. (New) A commodity product produced from the transgenic corn plant or a part thereof of claim 59, wherein the commodity product comprises the first and second recombinant expression cassettes.
Claim 76. (New) A recombinant DNA construct comprising (i) a first expression cassette comprising a first heterologous plant-expressible promoter operably linked to a transcribable DNA sequence encoding a non-coding RNA for suppression of one or more GA20 oxidase genes, and (ii) a second expression cassette comprising a second heterologous plant-expressible promoter operably to a DNA sequence encoding a MADS-box polypeptide having at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 168; wherein the non-coding RNA comprises a targeting sequence that is (a) at least 95% complementary to at least 19 consecutive nucleotides of a first mRNA molecule encoding a first endogenous GA20 oxidase protein that has at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 9, and (b) at least 95% complementary to at least 19 consecutive nucleotides of a second mRNA molecule encoding a second endogenous GA20 oxidase protein that has at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 15; and wherein expression of said non-coding RNA and said MADS-box polypeptide in a corn plant results in a semi-dwarf phenotype, and an increase in one or more improved ear trait selected from the group consisting of ear diameter, single kernel weight, ear fresh weight, ear area, ear volume, ear length, kernels per ear, yield, grain yield estimate, broad acreage yield, ear dry weight, and ear tip void, as compared to a control wild-type corn plant grown under comparable conditions.
Claim 77. (New) The recombinant DNA construct of claim 76, wherein the transcribable DNA sequence encoding said non-coding RNA comprises a nucleotide sequence that is 100% identical or complementary to at least 15 consecutive nucleotides of one or more of SEQ ID NO: 39.
Claim 78. (New) The recombinant DNA construct of claim 76, wherein the MADS-box polypeptide comprises the amino acid sequence as set forth in SEQ ID NOs: 168.
Claim 79. (New) The recombinant DNA construct of claim 76, wherein the DNA sequence encoding said MADS-box polypeptide comprises a nucleotide sequence that is at least 90% identical to the nucleotide sequence as set forth in SEQ ID NO: 169.
Claim 80. (New) The recombinant DNA construct of claim 76, wherein the first heterologous plant- expressible promoter is selected from the group consisting of a vascular promoter, a leaf promoter, and a constitutive promoter.
Claim 81. (New) The recombinant DNA construct of claim 80, wherein the first heterologous plant-expressible promoter is said vascular promoter selected from the group consisting of a sucrose synthase promoter, a sucrose transporter promoter, a sucrose synthase-1 (Sh 1) promoter, a Commelina yellow mottle virus (CoYMV) promoter, a wheat dwarf geminivirus (WDV) large intergenic region (LIR) promoter, a maize streak geminivirus (MSV) coat polypeptide (CP) promoter, a rice yellow stripe 1 (YS1)-like promoter, and a rice yellow stripe 2 (OsYSL2) promoter.
Claim 82. (New) The recombinant DNA construct of claim 80, wherein the first heterologous plant-expressible promoter is said leaf promoter selected from the group consisting of a RuBisCO promoter, a pyruvate phosphate dikinase (PPDK) promoter, a fructose 1-6 bisphosphate aldolase (FDA) promoter, a Nadh-Gogat promoter, a chlorophyll a/b binding polypeptide gene promoter, a phosphoenolpyruvate carboxylase (PEPC) promoter, and a Myb gene promoter.
Claim 83. (New) The recombinant DNA construct of claim 80, wherein the first heterologous plant-expressible promoter is said constitutive promoter selected from the group consisting of an actin promoter, a Cauliflower mosaic virus (CaMV) 35S promoter, a CaMV 19S promoter, a plant ubiquitin promoter, a plant Gos2 promoter, a Figwort mosaic virus (FMV) promoter, a cytomegalovirus (CMV) promoter, a mirabilis mosaic virus (MMV) promoter, a peanut chlorotic streak caulimovirus (PCLSV) promoter, an Emu 9 promoter, a tubulin promoter, a nopaline synthase promoter, an octopine synthase promoter, a mannopine synthase promoter, and a maize alcohol dehydrogenase.
Claim 84. (New) The recombinant DNA construct of claim 76, wherein the first heterologous plant- expressible promoter is a rice tungro bacilliform virus (RTBV) promoter.
Claim 85. (New) The recombinant DNA construct of claim 76, wherein the RTBV promoter comprises a DNA sequence that is at least 95% identical to the nucleotide sequence as set forth in SEQ ID NO: 65 or SEQ ID NO: 66.
Claim 86. (New) The recombinant DNA construct of claim 76, wherein the second heterologous plant-expressible promoter is selected from the group consisting of a root-specific promoter, a meristem promoter, a seed or kernel promoter, and a constitutive promoter.
Claim 87. (New)The recombinant DNA construct of claim 86, wherein the second heterologous plant-expressible promoter is said root-specific promoter comprising a DNA sequence that is at least 95% identical to the nucleotide sequence as set forth in SEQ ID NO: 170.
Claim 88. (New) The recombinant DNA construct of claim 76, wherein the second heterologous plant-expressible promoter comprises an Rcc3 gene promoter.
Claim 89. (New) The recombinant DNA construct of claim 86, wherein the second heterologous plant-expressible promoter is said constitutive promoter selected from the group consisting of an actin promoter, a Cauliflower mosaic virus (CaMV) 35S promoter, a CaMV 19S promoter, a plant ubiquitin promoter, a plant Gos2 promoter, a Figwort mosaic virus (FMV) promoter, a cytomegalovirus (CMV) promoter, a mirabilis mosaic virus (MMV) promoter, a peanut chlorotic streak caulimovirus (PCLSV) promoter, an Emu promoter, a tubulin promoter, a nopaline synthase promoter, an octopine synthase promoter, a mannopine synthase promoter, and a maize alcohol dehydrogenase.
Claim 90. (New) The transgenic corn plant or plant part thereof of claim 59, wherein the first heterologous plant-expressible promoter is a vascular promoter.
Claim 91. (New) The transgenic corn plant or plant part thereof of claim 59, wherein the first heterologous plant-expressible promoter is a leaf promoter.
Claim 92. (New) The transgenic corn plant or plant part thereof of claim 59, wherein the first heterologous plant-expressible promoter is a constitutive promoter.
Claim 93. (New) The transgenic corn plant or plant part thereof of claim 63, wherein the second heterologous plant-expressible promoter is a root-specific promoter.
Claim 94. (New) The transgenic corn plant or plant part thereof of claim 63, wherein the second heterologous plant-expressible promoter is a meristem promoter.
Claim 95. (New) The transgenic corn plant or plant part thereof of claim 63, wherein the second heterologous plant-expressible promoter is a seed or kernel promoter.
Claim 96. (New) The transgenic corn plant or plant part thereof of claim 63, wherein the second heterologous plant-expressible promoter is a constitutive promoter.
Claim 97. (New) The transgenic corn plant or plant part thereof of claim 63, wherein the first heterologous plant-expressible promoter is a vascular promoter, and the second heterologous plant-expressible promoter is a root promoter.
Conclusions
2.	Claims 59-97 are  allowed.
/VINOD KUMAR/Primary Examiner, Art Unit 1663